BLD-010                                                 NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                No. 10-2184
                                ___________

                         DAMIEN M. SCHLAGER,
                                         Appellant

                                      v.

                      JEFFREY BEARD, Ph.D. Secretary of
     Pennsylvania D.O.C.; BRIAN V. COLEMAN, Superintendent SCI-Fayette;
   JOSEPH KREMPOSKI, Capt., SCI-Fayette; ERIC JOHNSON, Lt. SCI-Fayette;
              STEVEN GATES, Deputy Superintendent SCI-Fayette;
                    JOSEPH TREMPUS, Capt., SCI-Fayette;
                       DANIEL HOOPER, Lt., SCI-Fayette;
                         A. YUHOUSE, c/o SCI-Fayette;
                        JASON HALLEY, c/o SCI-Fayette;
                       ALBERT WOODS, c/o SCI-Fayette;
                         G. CARLSON, c/o SCI-Fayette;
                          A. SWITZER, c/o SCI-Fayette;
                          J. MEEKER, c/o SCI-Fayette;
           MARY ANN KUSHNER, Assistant to Superintendent/Viseo
          Conference Coordinator/Grievance response Dept. SCI-Fayette;
           RAYMOND J. SOBIA, Supervisory Superintendent, Western
    Region P.A.; DORINA VARNER, Chief Grievance Off.; RHONDA HOUSE,
          Grievance Coordinator SCI-Fayette; DARLENE LINDERMAN,
   Mail Room Supervisor, SCI-Fayette; CARL WALKER, Unit Manager 'E'- Unit
                  SCI -Fayette; HERBERT STANLEY REBERT,
                           ESQ. D.A. York County PA;
     KATHERINE L. DOUCETTE, ESQ. A.D.A. York County PA
                   ____________________________________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                          (D.C. Civil No. 09-01231)
                                      1
                      District Judge: Honorable Joy Flowers Conti
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 15, 2010

         Before: SLOVITER, JORDAN & GREENAWAY, JR., Circuit Judges

                             (Opinion filed October 28, 2010)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Damien M. Schlager, a prisoner at the State Correctional Institution at Fayette in

Pennsylvania, appeals pro se from an order of the United States District Court for the

Western District of Pennsylvania dismissing his complaint. For the following reasons,

we will dismiss Schlager‟s appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                             I.

       Schlager‟s pro se complaint is primarily based upon prison officials‟ confiscation

of certain UCC documents as contraband, both from his mail and after a search of his

prison cell. Schlager sought to use those documents at a hearing in his state criminal case

to argue that he is entitled to release from prison, pursuant to the UCC, because he is a

“Secured Party Sovereign.” Schlager also named the District Attorney for York County

and an Assistant District Attorney as defendants, apparently based on his belief that they



                                             2
conspired with the named prison officials to deprive Schlager of his UCC materials.1

      The complaint asserts claims, pursuant to 42 U.S.C. § 1983, for violation of

Schlager‟s First and Fourteenth Amendment rights to access the courts, his Fourth

Amendment rights, and his Fourteenth Amendment due process rights. Schlager also

alleges that the defendants‟ conduct constitutes cruel and unusual punishment in violation

of the Eighth Amendment and that the defendants conspired against him based upon their

“hateful attitude towards a specific class of people (Secured Party Sovereigns).” (Compl.

¶ 66.) Among other things, he seeks immediate release from prison, $ 3,000,000 in

damages from each defendant, and an injunction ordering the defendants to return his

documents.

      The defendants moved to dismiss and the matter was referred to a Magistrate

Judge, who recommended that the District Court grant the defendants‟ motions because

Schlager failed to state claims under the First, Eighth, or Fourteenth Amendments, or for

conspiracy. The District Court adopted the Magistrate Judge‟s report and

recommendation and issued a supplemental memorandum order adding that Schlager also

had failed to state a Fourth Amendment claim. The District Court further concluded that


      1
        Schlager also alleges that “[s]ince [his] case was moved to the private side
       of the accounting ledger, A.D.A. Katherine Doucette was precluded from
      bringing the case/account back to the public side of the accounting ledger
      by going to the media for an out-cry for public help or pressure.” (Compl.
      ¶ 36.) To the extent that Schlager is taking issue with something the
      prosecutor said to the media, his allegations are incomprehensible.

                                            3
Heck v. Humphrey, 512 U.S. 477 (1994), barred Schlager‟s section 1983 lawsuit.

Schlager timely appealed.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because

Schlager has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we

review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An

appeal may be dismissed under § 1915(e)(2)(B) if it has no arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       We will dismiss Schlager‟s appeal because it is has no arguable basis in law.2 In

order to succeed on his claim that the defendants denied him access to the courts,

Schlager would have to establish “(1) that [he] suffered an „actual injury‟ – that [he] lost

a chance to pursue a „nonfrivolous‟ or „arguable‟ underlying claim; and (2) that [he] ha[d]

no other „remedy that may be awarded as recompense‟ for the lost claim other than in the

present denial of access suit.” Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008)

(quoting Christopher v. Harbury, 536 U.S. 403, 415 (2002)). As the Magistrate Judge

accurately noted, the argument that Schlager sought to pursue before the state court – that

he is somehow entitled to release from prison because he is a “Secured Party Sovereign”


   2
     Alternatively, dismissal is appropriate because, as noted by the prison officials in
   their Brief in Support of their Motion to Dismiss, Schlager failed to exhaust his
   administrative remedies since the grievances he filed with the prison were
   untimely. See Woodford v. Ngo, 548 U.S. 81, 93 (2006) (“[W]e are persuaded
   that the PLRA exhaustion requirement requires proper exhaustion.”).
                                              4
– is “the epitome of frivolous.” (Report and Recommendation 3, Feb. 12, 2010, ECF No.

49.) Furthermore, documents Schlager attached to his complaint reveal that, despite

defendants‟ confiscation of the UCC materials, Schlager did, in fact, present his argument

to the state court during his hearing. Accordingly, there is no possibility that Schlager

could succeed on his claim that the defendants denied him access to the courts.

       Nor is there a legal basis for Schlager‟s other claims. Schlager‟s Fourth

Amendment and due process claims lack legal bases because, respectively, “the Fourth

Amendment proscription against unreasonable searches does not apply within the

confines of the prison cell,” Hudson v. Palmer, 468 U.S. 517, 526 (1984), and the prison

grievance system provided Schlager with an adequate post deprivation remedy. See

Monroe, 536 F.3d at 210. Similarly, Schlager‟s Eighth Amendment claim lacks a basis in

law because the allegations of the complaint do not establish that the defendants‟ conduct

“result[ed] in the denial of the minimal civilized measure of life‟s necessities.”3 Farmer

v. Brennan, 511 U.S. 825, 834 (1994) (quotations omitted).

       Schlager‟s conspiracy claim also lacks a legal basis. Since Schlager cannot

establish any violation of his constitutional rights, it follows that he cannot establish a

conspiracy to violate those rights. See Ridgewood Bd. of Educ. v. N.E. ex rel. M.E., 172

F.3d 238, 254 (3d Cir. 1999) (“In order to prevail on a conspiracy claim under § 1983, a


   3
    In his responses to defendants‟ motions to dismiss, Schlager named several other
   amendments that defendants‟ conduct purportedly violated – the Fifth, Sixth, and
   Thirteenth Amendments. We find no basis in law supporting any of those claims.
                                               5
plaintiff must prove that persons acting under color of state law conspired to deprive him

of a federally protected right.”). To the extent that Schlager brings his conspiracy claim

under section 1985(3), he must establish “(1) a conspiracy; (2) motivated by a racial or

class based discriminatory animus designed to deprive, directly or indirectly, any person

or class of persons to the equal protection of the laws; (3) an act in furtherance of the

conspiracy; and (4) an injury to person or property or the deprivation of any right or

privilege of a citizen of the United States.” Lake v. Arnold, 112 F.3d 682, 685 (3d Cir.

1997). As secured party sovereigns are not a protected class, there is no legal basis for

Schalger‟s conspiracy claim.4

       For the above reasons, we will dismiss Schlager‟s appeal pursuant to 28 U.S.C. §

1915(e)(2)(B).




   4
    In light of our conclusion that Schlager‟s claims lack legal merit, we need not
   address the District Court‟s conclusion that those claims are barred by Heck.
                                              6